Motion Granted; Order filed June 20, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01143-CR
                                 ____________

                  IKECHUKWU CHRIS OBUDULU, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 23rd District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 65035


                                     ORDER

      The State has filed a motion requesting we inspect the original of State’s
Exhibit No. 2, a hammer. Tex. R. App. P. 34.5(f). The motion is GRANTED.

      Accordingly, the clerk of the 23rd District Court is directed to deliver to the
clerk of this court the original of State’s Exhibit No. 2, a hammer, on or before
July 12, 2013. The clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit No. 2, a hammer, to the clerk of the 23rd District Court.

                                      PER CURIAM